DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2020 and 08/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings filed on 10/27/2020 are accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0185936 to Kaneko, in view of U.S. Patent No. 10,095,939 to Sawada.
With regard to claim 1, Kaneko discloses a commodity registration apparatus, comprising: 

a first weighing machine configured to measure a first weight as a total weight of commodities placed on the placement area (Fig. 1, paragraph 20, A customer places the shopping basket 11, in which an article he/she wants to purchase is contained, on the loading surface 10a of the weighing scale 10); 
a second weighing machine configured to measure a second weight as a total weight of registered commodities (Fig. 1, paragraph 21, a total weight of the scanned articles is weighed by the weighing scale 23 of the collecting base 3); and 
a registering module configured to register commodities recognized by the recognizing module as purchased commodities in response to a weight change amount of the second weight since the commodities are recognized by the recognizing module and the first weight when the commodities are recognized by the recognizing module are in a predetermined relationship after the commodities placed on the placement area are recognized by the recognizing module and the first weighing machine is in a standby state in which no measurement of the commodity is made (paragraph 21, By comparing the weight which is obtained by subtracting a weight of the shopping basket 11 from the weight data obtained by the weighing scale 10, and the weight obtained by the weighing scale 23, whether or not all the registered articles have been transferred to the plastic bag 26 can be confirmed. Examiner notes that when a scanned article is moved from the loading surface to the plastic bag, a weight change of the scanned article is subtracted from a total weight of the weighing scale 10 and the weight change is added to a total weight of the weighing scale 23, which is considered as “a weight 
However, Kaneko does not disclose a recognizing module configured to recognize commodities placed on a placement area.
However, Sawada teaches a recognizing module configured to recognize commodities placed on a placement area (The camera 3 photographs commodities in the basket 10. For example, the processor 21 reads the bar code by raster-scanning the ROI image. For example, the processor 21 executes object recognition, based on pre-registered dictionaries or commodity images. For example, the processor 21 detects that the basket 10 was disposed in a predetermined area, Fig. 1, col 2, line 33, col. 4, line 48-49, and col. 7, lines 14-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kaneko to include, a recognizing module configured to recognize commodities placed on a placement area, as taught in Sawada, in order to recognize the article in the article area (Sawada, col. 1, line 17).

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ARIEL J YU/Primary Examiner, Art Unit 3687